Wilson, Judge:
These appeals for reappraisement have been submitted for decision on the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto:
1. That the merchandise the subject of the reappraisement appeals enumerated in Schedule A, hereto annexed and made a part hereof, consists of vinyl thong slippers exported from Japan during the months of March, April and May 1960; and that said merchandise is included in the Final List (T.D. 54521), published by the Secretary of the Treasury pursuant to Section 6(a) of the Customs Simplification Act of 1956.
2. That at the time of exportation of the merchandise involved herein neither such nor similar merchandise was freely offered for sale or sold for home consumption in the country of exportation.
3. That at the time of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, were as set forth in the said Schedule A.
IT IS FURTHER STIPULATED AND AGREED that the reappraisement appeals herein may be submitted on this stipulation.
On the agreed facts, I find export value, as that value is defined in section 402a(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the values of the merchandise listed in schedule “A,” attached to and made a part of the stipulation herein, and that such values for the merchandise involved in the respective entries *477covered by the pertinent appeals were those as are shown in said schedule “A,” attached hereto and made a part of the decision herein.
Judgment will issue accordingly.